                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    UNITED STATES OF AMERICA,                                 4:18-CR-00219

                         v.                                   (Judge Brann)

    RODREQUIS COUNCIL,

                    Defendant.


                                MEMORANDUM OPINION

                                          APRIL 3, 2019

         On March 29, 2019, Rodrequis Council, was sentenced by this Court to a term

of 108 months incarceration. In fashioning this sentence, I both departed upward

and varied upward from the advisory guideline range. The instant memorandum

opinion serves to memorialize the in-court explanation I provided to Mr. Council at

sentencing.1

I.       BACKGROUND

         Mr. Council and his accomplice became acquainted with one another while

they were both incarcerated at a federal facility in Florida. Together, they concocted




1
     See 18 U.S.C. § 3553(c)(2) (requiring district courts to “state in open court the reasons for
     imposing a particular sentence” and, the specific reason for imposing a sentence outside of the
     guideline range); United States v. Merced, 603 F.3d 203, 215–16 (3d Cir. 2010) (explaining
     that the sentencing court must adequately explain its chosen sentence to ensure meaningful
     appellate review).


                                                  1
an elaborate scheme to rob the SPE Federal Credit Union in State College,

Pennsylvania.

         Prior to the robbery, Mr. Council and his accomplice drove to a local Walmart

to purchase a phone card. They planned to use the phone card to call in fake bomb

threats to distract local authorities from responding to the actual robbery of the credit

union.     Additionally, Mr. Council and his accomplice purchased a variety of

household materials and, together, they used those materials to manufacture two

objects designed to look like explosive devices. Mr. Council placed one of two fake

explosive objects on the campus of The Pennsylvania State University (Penn State),

and he was aware that his accomplice placed a second fake explosive object on the

roof of the Walmart from which the phone card was purchased.

         On August 22, 2017 around 2:17 p.m., Penn State University Police responded

to a bomb threat. The caller said the bomb was on the roof and would detonate in

90 minutes. Police evacuated the building and located a device on the roof. The

Federal Bureau of Investigation’s (FBI) bomb squad was called in and the squad

determined that the object was not an explosive device.

         On August 22, 2017 around 2:18 p.m., police in Patton Township, Centre

County, Pennsylvania, responded to a bomb threat at Walmart. The caller reported

that a bomb on the roof would detonate in 90 minutes. A search of the roof revealed




                                           2
a device, and the store was evacuated. The FBI bomb squad determined that the

object was not an explosive device.

         While police were responding to the two bomb threats, Mr. Council’s

accomplice drove to the credit union using Mr. Council’s truck. The accomplice

entered the credit union and approached the counter. He handed the teller a bag and

a note which read, in part, “If a dye pack goes off, the bomb will. If anyone walks

out behind. Then I will detonate the bomb.” The accomplice placed what appeared

to be a bomb on the counter. The teller put $7,177.65 in the bag. The accomplice

left the “bomb” on the counter and exited the building. Police responded to the bank.

The FBI bomb squad was called in, and a robot was used to pick apart the fake

explosive device.

         Mr. Council told his accomplice to drive to Altoona, Pennsylvania after the

robbery was complete. Mr. Council met his accomplice in Altoona and paid for him

to stay at a motel until his accomplice left Pennsylvania. The accomplice gave Mr.

Council about fifty percent of the proceeds—approximately $3,000 to $4,000.

         On July 5, 2018, a one-count information was filed against Mr. Council,

charging him with Armed Bank Robbery, a violation of 18 U.S.C. §§ 2113(a) and

(d).2 Mr. Council plead guilty to the information on July 17, 2018.3


2
    ECF No. 1.
3
    ECF No. 13.


                                           3
II.       DISCUSSION

          When imposing sentence, district courts follow a three-step process. First, the

Court calculates the advisory sentencing guideline range.4 Second, the Court rules

on departure motions, if any, and states how the ruling affects the guideline

calculation.5 Third, the Court exercises discretion by considering the factors set

forth in 18 U.S.C. § 3553(a) to determine whether a variance is appropriate.6

          A.     Calculating the Advisory Sentencing Guideline Range

          To calculate the appropriate guideline range, I began by considering

unresolved objections to the presentence report to determine whether the guideline

range should be altered.            Mr. Council had objected to paragraph 17 of the

presentence report, arguing that he should have received only a three-level increase

under United States Sentencing Guideline (USSG) § 2B3.1(b)(2)(E) because the

fake explosive device used in the credit union robbery was merely brandished rather

than “otherwise used” by Mr. Council’s accomplice. At sentencing, however, Mr.

Council withdrew that objection.

          Additionally, Mr. Council argued in his sentencing memorandum that he

should only be considered a minor participant in the robbery under USSG § 3B1.2,



4
    U.S. v. Gunter, 462 F.3d 237, 247 (3d Cir. 2006).
5
    Id. (citing U.S. v. Booker, 543 U.S. 220 (2005)).
6
    Id.


                                                   4
and accordingly merited a two-level decrease.7 A minor participant is someone

“who is less culpable than most other participants in the criminal activity, but whose

role could not be described as minimal.”8 Construing this argument as seeking an

adjustment to the advisory guidelines range, I concluded that Mr. Council was not a

minor participant in the robbery.        Among the actions taken by Mr. Council

specifically include the following: Mr. Council planned the robbery together with

his accomplice; Mr. Council drove his accomplice to a Walmart to purchase a phone

card for the purpose of calling in a bomb threat; Mr. Council personally placed a

fake explosive object on the campus of Penn State University; and Mr. Council lent

his accomplice his truck for use during the robbery. Accordingly, I could not

conclude that Mr. Council was less culpable than his accomplice, and his role could

not be described as minor.

         After resolving objections to the presentence report, I adopted both the factual

findings and the Guideline calculation of the presentence report in their entirety.

Mr. Council’s criminal history category was III, the offense level was 23, and the

guideline range of imprisonment was 57 to 71 months.




7
    USSG § 3B1.2
8
    Commentary to USSG § 3B1.2.


                                             5
         B.     Ruling on Departure Motions

         I next considered sua sponte whether an upward departure was warranted

under USSG § 5K2.0(a)(2)(B) and USSG § 5K2.21. Notice of both grounds for

departure was presented to the parties in paragraphs 76-79 of the presentence report.

         USSG § 5K2.0(a)(2)(B) states that “A departure may be warranted in the

exceptional case in which there is present a circumstance that the Commission has

not identified in the guidelines but that nevertheless is relevant to determining the

appropriate sentence.”9

         This case presented extraordinary circumstances not present in typical armed

bank robbery cases. Mr. Council and his accomplice did not just singularly rob a

credit union using a fake bomb. They created a diversion by placing fake bombs in

two locations—a Walmart, and on Penn State’s campus—to distract police from

responding to the credit union robbery. The fake bombs and accompanying bomb

threats effectuated by Mr. Council and his accomplice caused Walmart and Penn

State to be evacuated. In addition to inflicting fear and panic, those evacuations

caused commerce to shut down. Even a dysfunctional bomb engenders the fear of

bodily injury. Law enforcement authorities must respond to the perceived threat of

explosion. And even though a fake bomb is incapable of inflicting the injuries it




9
    USSG § 5K2.0(a)(2)(B).


                                           6
threatens, it creates a danger that a violent response will ensue. Ordinarily, this

danger will arise because those threatened, their rescuers, or the police, can be

expected to respond with force and possibly deadly force, and thereby endanger the

safety of victims, bystanders, and even the perpetrator. Placing fake bombs in public

areas causing Hitchcockian suspense appears to be as serious as the robbery itself,

and this conduct is not captured in the guidelines calculation.

         USSG § 5K2.21 states that “[t]he court may depart upward to reflect the actual

seriousness of the offense based on conduct (1) underlying a charge dismissed as

part of a plea agreement in the case, or underlying a potential charge not pursued in

the case as part of a plea agreement or for any other reason; and (2) that did not enter

into the determination of the applicable guideline range.”10

         Offenses that could have been considered are: Brandishing a Firearm During

and In Relation to a Crime of Violence (18 U.S.C. § 924(c)(1)(A)(ii)), Use of a

Telephone to Make a False Bomb Threat Affecting Interstate Commerce (18 U.S.C.

§ 844(e)), Use or Carrying of An Explosive to Commit or During the Commission

of Any Felony (18 U.S.C. § 844(h)), and Threatened Use of Weapon of Mass

Destruction (18 U.S.C. § 2332a(a)(2)(B)).




10
     USSG § 5K2.21.


                                            7
         Accordingly, after considering arguments made by the parties, I found that an

upward departure was warranted in this case, consistent with both USSG §

5K2.0(a)(2)(B) and 5K2.21, because Mr. Council’s conduct was outside the

heartland of the guidelines.

         C.      Section 3553(a) Factors

         Pursuant to United States v. Booker,11 the guideline range is advisory only,

and the district court may tailor the sentence in light of other statutory concerns as

outlined in 18 U.S.C. § 3553(a). Congress has determined that the factors to be

considered when imposing sentence are as follows:

         (a) Factors to be considered in imposing a sentence.--The court shall
         impose a sentence sufficient, but not greater than necessary, to comply
         with the purposes set forth in paragraph (2) of this subsection. The
         court, in determining the particular sentence to be imposed, shall
         consider–

                 (1) the nature and circumstances of the offense and the history
                 and characteristics of the defendant;
                 (2) the need for the sentence imposed--
                        (A) to reflect the seriousness of the offense, to promote
                        respect for the law, and to provide just punishment for the
                        offense;
                        (B) to afford adequate deterrence to criminal conduct;
                        (C) to protect the public from further crimes of the
                        defendant; and
                        (D) to provide the defendant with needed educational or
                        vocational training, medical care, or other correctional
                        treatment in the most effective manner;
                 (3) the kinds of sentences available;

11
     543 U.S. 220 (2005).


                                              8
                 (4) the kinds of sentence and the sentencing range established
                 for--
                        (A) the applicable category of offense committed by the
                        applicable category of defendant as set forth in the
                        guidelines–
                               (i) issued by the Sentencing Commission pursuant
                               to section 994(a)(1) of title 28, United States Code,
                               subject to any amendments made to such guidelines
                               by act of Congress (regardless of whether such
                               amendments have yet to be incorporated by the
                               Sentencing Commission into amendments issued
                               under section 994(p) of title 28); and
                               (ii) that, except as provided in section 3742(g), are
                               in effect on the date the defendant is sentenced; or
                        (B) in the case of a violation of probation or supervised
                        release, the applicable guidelines or policy statements
                        issued by the Sentencing Commission pursuant to section
                        994(a)(3) of title 28, United States Code, taking into
                        account any amendments made to such guidelines or
                        policy statements by act of Congress (regardless of
                        whether such amendments have yet to be incorporated by
                        the Sentencing Commission into amendments issued
                        under section 994(p) of title 28);
                 (5) any pertinent policy statement--
                        (A) issued by the Sentencing Commission pursuant to
                        section 994(a)(2) of title 28, United States Code, subject
                        to any amendments made to such policy statement by act
                        of Congress (regardless of whether such amendments have
                        yet to be incorporated by the Sentencing Commission into
                        amendments issued under section 994(p) of title 28); and
                        (B) that, except as provided in section 3742(g), is in effect
                        on the date the defendant is sentenced.
                 (6) the need to avoid unwarranted sentence disparities among
                 defendants with similar records who have been found guilty of
                 similar conduct; and
                 (7) the need to provide restitution to any victims of the offense.12



12
     18 U.S.C. § 3553(a).


                                               9
      Notice of my consideration of an upward variance was presented to the parties

in paragraph 80 of the presentence report. Upon consideration of the Section 3553(a)

factors, I found that varying upward from the top of the advisory guideline range to

a term of imprisonment of 108 months was sufficient, and not greater than necessary,

for the following reasons.

      Regarding the nature and circumstances of the offense, the serious nature and

circumstances of Mr. Council’s offense required a correspondingly serious sentence.

Mr. Council and his accomplice together created an elaborate scheme to rob SPE

Federal Credit Union—a scheme that not only involved robbing the credit union

itself to steal money, but also involved creating fake explosive devices, calling in

bomb threats, and placing fake explosive devices in two locations to delay police

responsiveness. The diversionary tactics Mr. Council and his accomplice used

caused Walmart and Penn State to be evacuated. In addition to inflicting fear and

panic, those evacuations caused commerce to shut down. Victims had no idea if or

when those devices would explode.

      Concerning the actual robbery of the credit union, Mr. Council’s accomplice

entered the credit union and threatened the teller with a note, which stated in part,

“If a dye pack goes off, the bomb will. If anyone walks out behind. Then I will

detonate the bomb.” Mr. Council’s accomplice fled the credit union with $7,177.65

in hand, but left the bomb behind. Victims in the credit union had no idea whether



                                         10
the bomb would go off. An FBI bomb squad had to respond to the credit union and

used a robot to pick apart the device. This conduct amounts to a serious offense,

and the sentence I imposed reflects that seriousness.

      Regarding the history and characteristics of the defendant, Mr. Council has an

extensive criminal history involving bank robbery, multiple thefts, driving while

impaired, public urination, and multiple trespassing violations. He committed the

instant offense while on supervised release for a prior bank robbery. His repeated

encounters with law enforcement and extensive criminal history suggests a high

likelihood of recidivism and that he has not, at least at this stage of the game,

acquired respect for the law. Accordingly, the sentence I imposed will promote

respect for the law, both to Mr. Council and more broadly to others who may believe

that they can commit such crimes with impunity.         And given Mr. Council’s

background, there is a need to impose a sentence here to protect the public from

further crimes of Mr. Council. As a result, the sentence imposed should achieve

both specific and general deterrence.

      Mr. Council’s personal history does not appear far outside the norm. He states

that he was raised by his maternal grandmother, has had regular contact with is

mother, and he has extensive family support. I considered two letters sent to the

Court on Mr. Council’s behalf, and his fiancé appeared at sentencing. Mr. Council

has one child, and he states that he had lost a child shortly after birth in 2017—a



                                         11
terrible situation under any circumstances. Although he states that he has a history

of depression and mental illness, and has used alcohol, and occasionally marijuana

and Ecstasy, it does not appear that his depression, mental illness, or his drug use

have impaired his judgment or otherwise help to explain his continued deviations

from acceptable standards of behavior.

      In fact, Mr. Council’s education and accomplishments suggest that he should

have known better—that is, that Mr. Council was in fact acquainted with what

acceptable standards of behavior are. He graduated from high school, from college

(University of Louisville), and more recently enrolled in the Pennsylvania College

of Technology in Williamsport, Pennsylvania. He is intelligent and was previously

a star athlete while in high school and college. In sum, his personal history—in

particular his extensive familial support and his educational experience—rendered

his repeated criminal violations more inexplicable.

      The sentence imposed also reflected just punishment for the offense.

Importantly, the 108-month sentence accounted for all of the circumstances

surrounding Mr. Council’s crime, but was not greater than necessary to achieve

sentencing objectives. The sentence was well below the statutory maximum term of

imprisonment of 25 years.

      Regarding the advisory sentence prescribed by the United States Sentencing

Commission’s Guidelines Manual, I noted that Mr. Council’s criminal history



                                         12
category is III, the offense level is 23, and the guideline range of imprisonment is 57

– 71 months.

          Regarding the need to provide restitution, Mr. Council and his accomplice

stole funds from the SPE Federal Credit Union, and both will be required to repay

those funds to the credit union.

          Finally, I considered the need to avoid unwarranted sentencing discrepancies.

In his sentencing memorandum to the Court, Mr. Council states that his accomplice

was sentenced to 49 months imprisonment for this crime. In essence, Mr. Council

argues that to avoid unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct, this Court should be guided

by the term of imprisonment that Mr. Council’s accomplice received. The United

States Court of Appeals for the Third Circuit in United States v. Parker stated that

“a defendant cannot rely upon § 3553(a)(6) to seek a reduced sentence designed to

lessen disparity between co-defendants’ sentences.”13 The Third Circuit has also

stated that “a criminal defendant has no constitutional right to be given a sentence

equal in duration to that of his or her co-defendants,” and a district court does not

abuse its discretion merely by approving of a sentence that contains disparity

between co-defendants.14


13
     United States v. Parker, 462 F.3d 273 (3d Cir. 2006).
14
     United States v. Hart, 273 F.3d 363, 379 (3d Cir. 2001).


                                                  13
          But in considering the need to avoid unwarranted sentencing disparities in

balancing the § 3553 factors, I note that Mr. Council is not less culpable here than

his accomplice merely because it was his accomplice who entered the credit union.

Again, among the actions taken by Mr. Council specifically include planning the

robbery together with his accomplice; driving his accomplice to a Walmart to

purchase a phone card for the purpose of calling in a bomb threat; personally placing

a fake explosive object on the campus of Penn State; and lending his accomplice his

truck for use during the robbery. Additionally, I note that both Mr. Council and his

accomplice faced a statutory maximum term of imprisonment of 25 years.

Balancing all of the 3553(a) factors, including Mr. Council’s history and

characteristics, the statutory maximum term he faces, and his participation in the

present offense, to the extent that the sentencing discrepancy is at issue, it is not

unwarranted, and comports with the Supreme Court’s pronouncement in United

States v. Booker that district courts are afforded “broad discretion in imposing a

sentence within a statutory range.”15

          In sum, after balancing the factors in § 3553(a) and giving those factors the

Court’s full consideration, I fashioned a sentence that was reasonable, appropriate,

and not greater than necessary to meet sentencing objectives.




15
     United States v. Booker, 543 U.S. 220, 223 (2005).


                                                 14
          I acknowledge that our Court of Appeals has stated that “the farther a sentence

varies from the advisory guidelines range, the more compelling the judge’s reasons

must be.”16 For the reasons I have explained, the sentence that I imposed—one that

is above the guideline range but well below the statutory maximum term of

imprisonment—is compelled by the facts of this case.                   An upward departure

consistent with USSG §§ 5K2.0(a)(2)(B) and 5K2.21 is warranted here because this

case lies outside the heartland to which the guidelines ordinarily apply.

Additionally, an upward variance is also warranted after balancing the factors in §

3553(a).        In summation, Mr. Council and this case present extraordinary

circumstances not present in the typical armed bank robbery situations.

III.      CONCLUSION

          For the foregoing reasons, the Court found that a term of imprisonment for

108 months was reasonable, appropriate, sufficient—but not greater than

necessary—to meet sentencing objectives; I sentenced Mr. Council accordingly.

                                                       BY THE COURT:



                                                       s/ Matthew W. Brann
                                                       Matthew W. Brann
                                                       United States District Judge




16
     United States v. King, 454 F.3d 187, 195 (3d Cir. 2006).


                                                  15
